UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1263



MONLOGNI CLEMENT MITOKPE,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-221-902)


Submitted:   January 18, 2006             Decided:   February 6, 2006


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Irena I. Karpinski, LAW OFFICES OF IRENA I. KARPINSKI, Washington,
D.C., for Petitioner. Jonathan S. Gasser, United States Attorney,
Robert F. Daley, Jr., Assistant United States Attorney, Columbia,
South Carolina, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Monlogni Clement Mitokpe, a native and citizen of Togo,

petitions for review of an order of the Board of Immigration

Appeals (Board) affirming the immigration judge’s denial of his

applications for asylum, withholding of removal, and protection

under the Convention Against Torture.* The immigration judge ruled

that Mitokpe failed to present sufficient corroborative evidence in

support of his claim, and the Board affirmed without opinion

pursuant to 8 C.F.R. § 1003.1(e)(4) (2005).   Mitokpe contends that

his testimony was credible and corroborated and was therefore

sufficient to sustain his claim.

          To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”    INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).   We have reviewed the evidence of record and

conclude that Mitokpe fails to show that the evidence compels a

contrary result.   See Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir.

2002).

          We also reject Mitokpe’s argument that he was denied due

process by the Board.     “In order to prevail on a due process


     *
      Mitokpe does not challenge the immigration judge’s denial of
his applications for withholding of removal or protection under the
Convention Against Torture. Therefore, these claims are waived.
Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir.
1999).

                               - 2 -
challenge   to   a   deportation   or   asylum   hearing,   an   alien    must

demonstrate that he was prejudiced by any such violation.”               Rusu,

296 F.3d at 320.     We have held that the use of a summary affirmance

procedure such as that employed by the Board in this case does not

violate an alien’s right to due process of law.              See Blanco de

Belbruno v. Ashcroft, 362 F.3d 272, 282-83 (4th Cir. 2004).               This

claim is without merit.

            We deny the petition for review.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                            PETITION DENIED




                                   - 3 -